DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to Applicant's amendment filed on 24 September 2021.  Applicant’s amendment on 24 September 2021 amended Claims 1, 5-8, and 11.  Claim 21 is newly presented.  Currently Claims 1-3, and 5-21 are pending and have been examined.  Claim 4 has been canceled.  The Examiner notes that the 101 rejection has been withdrawn.  

Response to Arguments

Applicant's arguments filed 24 September 2021 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

Examiner’s Note

The claims recite the combination of additional elements of receiving customer sales information including customer satisfaction level values that are used to train and utilize machine learning to determine a recommendation of sales associates.  The claim as a whole integrates the mental process into a practical application utilizing the machine learning. Specifically, the additional elements recite a specific manner of how the machine learning is trained and utilized 

Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (U.S. Patent 10,997,612) (hereafter Amano) in view of Koister (U.S. Patent Publication 2011/0282814 A1).

	Referring to Claim 1, Yokel teaches a computer-implemented method comprising:

training a machine learning model, using customer data, vehicle data, sales associate data, and completed sale data, to rank sales associates according to a customer satisfaction level produced by sales of vehicles (see; col. 9, lines (7-18) of Amano teaches a learning method (i.e. machine learning) utilizing training, that uses col. 4, lines (4-15) sales representative data, col. 3, line (55) – 4, line (3) customer data, col. 14, line (60) – col. 15, line (3) product information in the form of automobile data, col. 5, lines (53-62) sales data, col. 9, lines (55-62) customer satisfaction data, as well as col. 10, lines (46-59) profile data providing profile action data). 

determining a plurality of sales associates corresponding to a dealership, wherein the dealership is associated with the vehicle (see; col. 8, lines (20-25) of Amano teaches determining sales associated data with products, where col. 14, line (60) – col. 15, line (3) product information in the form of automobile data and where they are sold (i.e. dealership)).

determining a first performance metric information for each of the plurality of sales associates, wherein the first performance metric indicates the customer satisfaction level achieved by a corresponding sales associate (see; col. 9, lines (55-62) of Amano teaches a measurement of sales data linked to sales representatives including customer satisfaction data, col. 5, lines (19-29) in order to determine an optimum sales representative for sale (i.e. the optimum would be the highest ranked person for the sales of the product)).

determining a second performance metric information for each of the plurality of sales associates, wherein the second performance metric corresponds to the second feature (see; col. 7, lines (36-54) of Amano teaches determining a sales measure linked to customer profile data).

generating, by inputting the customer information, the vehicle information, the first performance metric information, and the second performance metric information into machine learning model, a recommendation indicating a recommended sales associate for the customer (see; Figure 4, col. 9, line (32) – col. 10, line (14) of Amano teaches the determining optimum action (i.e. highest ranked sales representative) where the sales representative to assign based on collected information including, col. 7, lines (36-54) of Amano teaches determining a sales measure linked to customer profile data, using col. 9, lines (7-18) of a learning method (i.e. machine learning) utilizing training).

outputting the recommendation (see; col. 5, lines (19-29) of Amano in order to determine an optimum sales representative for sale (i.e. the optimum would be the highest ranked person for the sales of the product)).

Amano does not explicitly disclose the following limitations, however,

Koister teaches receiving, from a computing device, customer information corresponding to a customer, wherein the customer information indicates a vehicle selected by the customer (see; par. [0059] of Koister taches the dealership staff can collect customer information, par. [0088] which includes car interests (i.e. vehicle selected) of the customer and income level, this also includes par. [0040] recently bought cars), and
determining vehicle information comprising a first feature and a second feature associated with the vehicle (see; par. [0040] of Koister teaches determining vehicle information using an on demand database that have information regarding styles and features).

The Examiner notes that Amano teaches estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  Specifically, Amano discloses generating including training data acquiring attribute information in order to determine a sales representative for a given customer and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Koister teaches implementing a compositional recommender framework in multiple settings including dealerships to help customers and as it is comparable in certain respects to Amano which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Amano discloses estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  However, Amano fails to disclose receiving, from a computing device, customer information corresponding to a customer, wherein the customer information indicates a vehicle selected by the customer, and determining vehicle information comprising a first feature and a second feature associated with the vehicle.

Koister discloses receiving, from a computing device, customer information corresponding to a customer, wherein the customer information indicates a vehicle selected by the customer, and determining vehicle information comprising a first feature and a second feature associated with the vehicle.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Amano receiving, from a computing device, customer information corresponding to a customer, wherein the customer information indicates a vehicle selected by the customer, and determining vehicle information comprising a first feature and a second feature associated with the vehicle as taught by Koister since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Amano, and Koister teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 9, see discussion of claim 1 above, while Amano in view of Koister teaches the method above, Amano further discloses a method having the limitations of, 

outputting an updated sales associate recommendation based on the updated customer data (see; col. 5, lines (19-29) of Amano in order to determine an optimum sales representative for sale (i.e. the optimum would be the highest ranked person for the sales of the product)).

Amano does not explicitly disclose the following limitation, however,


Koister teaches receiving updated customer data from a second computing device associated with the dealership (see; par. [005949] of Koister teaches receiving updated information associated with the customer at the dealership from one of many computers over a network (i.e. second computing device)).



Amano discloses estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  However, Amano fails to disclose receiving updated customer data from a second computing device associated with the dealership.

Koister discloses receiving updated customer data from a second computing device associated with the dealership.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Amano receiving updated customer data from a second computing device associated with the dealership as taught by Koister since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Amano, and Koister teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (U.S. Patent 10,997,612) (hereafter Amano) in view of Koister (U.S. Patent Publication .

	Referring to Claim 2, see discussion of claim 1 above, while Amano in view of Koister teaches the method above, Amano in view of Koister does not explicitly disclose a method having the limitations of, however,

Yokel teaches sending, to the computing device, appointment information requesting an appointment between the customer and the recommended sales associate (see; par. [0059] of Yokel teaches sending a request to have an appointment with a recommended service representative), and
receiving, from the computing device, acceptance of an appointment with the recommend sales associate (see; par. [0052] of Yokel teaches receiving a message from the sales representative that was recommend an acceptance for the appointment).

The Examiner notes that Amano teaches estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  Specifically, Amano discloses generating including training data acquiring attribute information in order to determine a sales representative for a given customer and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Koister teaches implementing a compositional recommender framework in multiple settings including dealerships to help customers and as it is comparable in certain respects to Amano which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Yokel teaches the sharing of customer support information to assist customers with issues including sales and as it is comparable in certain respects to Amano and Koister which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem 

Amano and Koister discloses estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  However, Amano and Koister fails to disclose sending, to the computing device, appointment information requesting an appointment between the customer and the recommended sales associate, and receiving, from the computing device, acceptance of an appointment with the recommend sales associate.

Yokel discloses sending, to the computing device, appointment information requesting an appointment between the customer and the recommended sales associate, and receiving, from the computing device, acceptance of an appointment with the recommend sales associate.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Amano and Koister sending, to the computing device, appointment information requesting an appointment between the customer and the recommended sales associate, and receiving, from the computing device, acceptance of an appointment with the recommend sales associate as taught by Yokel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Amano, Koister, and Yokel teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 3, see discussion of claim 2 above, while Amano in view of Koister in further view of Yokel teaches the method above, Amano in view of Koister does not explicitly disclose a method having the limitations of, however

the appointment information comprises information about the recommended sales associate (see; par. [0052] of Yokel teaches an appointment information includes a recommended representative).

The Examiner notes that Amano teaches estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  Specifically, Amano discloses generating including training data acquiring attribute information in order to determine a sales representative for a given customer and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Koister teaches implementing a compositional recommender framework in multiple settings including dealerships to help customers and as it is comparable in certain respects to Amano which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Yokel teaches the sharing of customer support information to assist customers with issues including sales and as it is comparable in certain respects to Amano and Koister which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Amano and Koister discloses estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  However, Amano and Koister fails to disclose the appointment information comprises information about the recommended sales associate.

Yokel discloses the appointment information comprises information about the recommended sales associate.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Amano and Koister the appointment information comprises information about the recommended sales associate as taught by Yokel since the claimed .


Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (U.S. Patent 10,997,612) (hereafter Amano) in view of Koister (U.S. Patent Publication 2011/0282814 A1) in further view of Rogynskyy et al. (U.S. Patent Publication 2019/0362290 A1) (hereafter Rogynskyy).

	Referring to Claim 5, see discussion of claim 1 above, while Amano in view of Koister teaches the method above, Amano in further view of Koister does not explicitly disclose a method having the limitations of, however,

Rogynskyy teaches the customer information indicates at least one of an age, marital status, or income level of the customer (see; par. [0736] of Rogynskyy teaches a customer’s information indicates income of a customer).

The Examiner notes that Amano teaches estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  Specifically, Amano discloses generating including training data acquiring attribute information in order to determine a sales representative for a given customer and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Koister teaches implementing a compositional recommender framework in multiple settings including dealerships to help customers and as it is comparable in certain respects to Amano which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is 

Amano and Koister discloses estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  However, Amano and Koister fails to disclose the customer information indicates at least one of an age, marital status, or income level of the customer.

Rogynskyy discloses the customer information indicates at least one of an age, marital status, or income level of the customer.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Amano and Koister the customer information indicates at least one of an age, marital status, or income level of the customer as taught by Rogynskyy since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Amano, Koister, and Rogynskyy teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 6, see discussion of claim 1 above, while Amano in view of Koister teaches the method above, Amano in further view of Koister does not explicitly disclose a method having the limitations of, however,

Rogynskyy teaches the sales associate information comprises information indicating a length of time a sales associate has taken to complete a sale (see; par. [0165] of Rogynskyy teaches in the management of sales representatives they are tracked based on the amount of time to complete a task (i.e. sale)).

The Examiner notes that Amano teaches estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  Specifically, Amano discloses generating including training data acquiring attribute information in order to determine a sales representative for a given customer and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Koister teaches implementing a compositional recommender framework in multiple settings including dealerships to help customers and as it is comparable in certain respects to Amano which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Rogynskyy teaches systems and methods for managing sales representatives in order to sales utilizing profile information and activity data and as it is comparable in certain respects to Amano and Koister which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Amano and Koister discloses estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  However, Amano and Koister fails to disclose the sales associate information comprises information indicating a length of time a sales associate has taken to complete a sale.

Rogynskyy discloses the sales associate information comprises information indicating a length of time a sales associate has taken to complete a sale.

It would be obvious to one of ordinary skill in the art to include in the task management
.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (U.S. Patent 10,997,612) (hereafter Amano) in view of Koister (U.S. Patent Publication 2011/0282814 A1) in further view of Munjal (U.S. Patent 10,902,448 B2).

	Referring to Claim 7, see discussion of claim 1 above, while Amano in view of Koister teaches the method above, Amano further discloses a method having the limitations of, 

a dealership (see; col. 14, line (60) – col. 15, line (3) of Amano teaches a sales location includes a location for automobiles), and

Amano in view of Koister does not explicitly disclose the following limitation, however,

Munjal teaches the sales associate information indicates a number of visits customers make to the dealership before completing a sale (see; col. 11, line (48) – col. 11, line (13) of Munjal teaches the collection of information about how many times a customer will visit prior to making a purchase).

The Examiner notes that Amano teaches estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  Specifically, Amano 

Amano and Koister discloses estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  However, Amano and Koister fails to disclose the sales associate information indicates a number of visits customers make to the dealership before completing a sale.

Munjal discloses the sales associate information indicates a number of visits customers make to the dealership before completing a sale.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Amano and Koister the sales associate information indicates a number of visits customers make to the dealership before completing a sale as taught by Munjal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Amano, Koister, and Munjal teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


Claims 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (U.S. Patent 10,997,612) (hereafter Amano) in view of Koister (U.S. Patent Publication 2011/0282814 A1) in further view of NATHENSON et al. (U.S. Patent Publication 2017/0236131 A1) (hereafter Nathenson).

	Referring to Claim 8, see discussion of claim 1 above, while Amano in view of Koister teaches the method above, Amano in further view of Koister does not explicitly disclose a method having the limitations of, however,

Nathenson teaches the sales associate information indicates a level of dealership satisfaction corresponding to each sales associate of the plurality of sales associates (see; par. [0049] of Nathenson teaches a customer satisfaction is tied to real time collected and historical data).

The Examiner notes that Amano teaches estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  Specifically, Amano discloses generating including training data acquiring attribute information in order to determine a sales representative for a given customer and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Koister teaches implementing a compositional recommender framework in multiple settings including dealerships to help customers and as it is comparable in certain respects to Amano which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Nathenson teaches leveraging customer and company data to generate a recommendation and other forms of interactions with customers and as it is comparable in certain respects to Amano and Koister which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent 

Amano and Koister discloses estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  However, Amano and Koister fails to disclose the sales associate information indicates a level of dealership satisfaction corresponding to each sales associate of the plurality of sales associates.

Nathenson discloses the sales associate information indicates a level of dealership satisfaction corresponding to each sales associate of the plurality of sales associates.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Amano and Koister the sales associate information indicates a level of dealership satisfaction corresponding to each sales associate of the plurality of sales associates as taught by Nathenson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Amano, Koister, and Nathenson teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 10, see discussion of claim 1 above, while Amano in view of Koister teaches the method above, Amano in further view of Koister does not explicitly disclose a method having the limitations of, however,

Nathenson teaches generating a recommendation comprises averaging the first performance metric information and the second performance metric information (see; par. [0005] of Natheson teaches a measurement of success from a selling approach, par. [0049] in order to increase the customer satisfaction.).

The Examiner notes that Amano teaches estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  Specifically, Amano discloses generating including training data acquiring attribute information in order to determine a sales representative for a given customer and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Koister teaches implementing a compositional recommender framework in multiple settings including dealerships to help customers and as it is comparable in certain respects to Amano which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Nathenson teaches leveraging customer and company data to generate a recommendation and other forms of interactions with customers and as it is comparable in certain respects to Amano and Koister which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Amano and Koister discloses estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  However, Amano and Koister fails to disclose generating a recommendation comprises averaging the first performance metric information and the second performance metric information.

Nathenson discloses generating a recommendation comprises averaging the first performance metric information and the second performance metric information.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Amano and Koister generating a recommendation comprises averaging the first performance metric information and the second performance metric information as taught by Nathenson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of .


Claims 11, 13, 14, 16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (U.S. Patent 10,997,612) (hereafter Amano) in further view of Yokel et al. (U.S. Patent Publication 2016/0371756 A1) (hereafter Yokel) in further view of NATHENSON et al. (U.S. Patent Publication 2017/0236131 A1) (hereafter Nathenson).

	Referring to Claim 11, Amano teaches a system comprising:

determining a recommended sales associate for the customer based on output of a machine learning model, wherein the machine learning model takes as input the customer information and the sales associate information, and wherein an objective function of the machine learning model is to maximize a level of customer satisfaction created by a (see; Figure 4, col. 9, line (32) – col. 10, line (14) of Amano teaches the determining optimum action (i.e. highest ranked sales representative) where the sales representative to assign based on collected information including, col. 7, lines (36-54) of Amano teaches determining a sales measure linked to customer profile data, using col. 9, lines (7-18) of a learning method (i.e. machine learning) utilizing training).

	vehicle sale at a dealership (see; col. 14, line (60) – col. 15, line (3) of Amano teaches a sales location includes a location for automobiles).

Amano does not explicitly disclose the following limitation, however,

Yokel teaches a first computing device associated with a customer (see; par. [0021] of Yokel teaches a computer used by a customer and representative), and
a server configured to perform steps comprising: (see; par. [0021] of Yokel teaches the use of a server).
generating appointment information for the customer and the recommended sales associate (see; par. [0052] and par. [0059] of Yokel teaches the generating of an appointment for a customer with a recommended service associate).
sending the appointment information to a second computing device corresponding to the recommended sales associate (see; par. [0052] and par. [0059] of Yokel teaches notifying a customer and service associate of an appointment determined by the recommendation function).

The Examiner notes that Amano teaches estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  Specifically, Amano discloses generating including training data acquiring attribute information in order to determine a sales representative for a given customer and it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Yokel teaches the sharing of customer support information to assist customers with issues including sales and as it is comparable in certain respects to Amano which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Amano discloses estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  However, Amano fails to disclose a first computing device associated with a customer, a server configured to perform steps comprising, generating appointment information for the customer and the recommended sales associate, and sending the appointment information to a second computing device corresponding to the recommended sales associate.

Yokel discloses a first computing device associated with a customer, a server configured to perform steps comprising, generating appointment information for the customer and the 

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Amano a first computing device associated with a customer, a server configured to perform steps comprising, generating appointment information for the customer and the recommended sales associate, and sending the appointment information to a second computing device corresponding to the recommended sales associate as taught by Yokel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Amano and Yokel teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.

Amano in view of Yokel does not explicitly disclose the following limitation, however,

Nathenson teaches receiving, from the first computing device, customer information comprising demographic characteristics of the customer (see; par. [0116] of Nathenson teaches information about a customer includes demographic data), and
determining sales associate information corresponding to a plurality of sales associates within a geographic region, wherein the geographic region is associated with the customer (see; par. [0105]-[0107] of Nathenson teaches determining sales information based on location and sales data including par. [0116] demographics of the customer).

The Examiner notes that Amano teaches estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  Specifically, Amano discloses generating including training data acquiring attribute information in order to determine a sales representative for a given customer and it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Yokel teaches the sharing of customer support information to assist customers with issues including sales and as it is comparable in certain respects to Amano 

Amano and Yokel discloses the collecting customer service representative data as well as customer data in order to determine the provide support.  However, Amano and Yokel fails to disclose receiving, from the first computing device, customer information comprising demographic characteristics of the customer, and determining sales associate information corresponding to a plurality of sales associates within a geographic region, wherein the geographic region is associated with the customer.

Nathenson discloses receiving, from the first computing device, customer information comprising demographic characteristics of the customer, and determining sales associate information corresponding to a plurality of sales associates within a geographic region, wherein the geographic region is associated with the customer.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Amano and Yokel receiving, from the first computing device, customer information comprising demographic characteristics of the customer, and determining sales associate information corresponding to a plurality of sales associates within a geographic region, wherein the geographic region is associated with the customer as taught by Nathenson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Amano, Yokel, and Nathenson teach the collecting and analysis of 


	Referring to Claim 13, see discussion of claim 11 above, while Amano in view of Yokel in further view of Nathenson teaches the system above, Amano further disclose the following limitation, 

the sales associate information indicates a level of dealership satisfaction achieved by a sales associate of the plurality of sales associates (see; Figure 4, col. 9, line (32) – col. 10, line (14) of Amano teaches the determining optimum action (i.e. highest ranked sales representative) where the sales representative to assign based on collected information including, col. 7, lines (36-54) of Amano teaches determining a sales measure linked to customer profile data, using col. 9, lines (7-18) of a learning method (i.e. machine learning) utilizing training, including when the sales take place with regard to col. 14, line (660) – col. 15, line (3) the sale of an automobile where automobiles are sold (i.e. dealership)).


	Referring to Claim 14, see discussion of claim 11 above, while Amano in view of Yokel in further view of Nathenson teaches the system above, Amano further disclose the following limitation, 

the sales associate information indicates an average level of customer satisfaction corresponding to a sales associate of the plurality of sales associates (see; col. 4, lines (4-15) of Anamo teaches determining a degree of satisfaction of the customer with a sales representative (i.e. this is viewed as determining a level of customer satisfaction)).


Referring to Claim 16, see discussion of claim 11 above, while Amano in view of Yokel in further view of Nathenson teaches the system above, Amano further disclose the following limitation,

Determining, based on the machine learning model, a ranking of a set of sales associates corresponding to the dealership at which the recommended sales associate is employed, wherein the ranking indicates a level of customer compatibility with each sales associate within the set of sales associates (see; col. 9, lines (55-62) of Amano teaches a measurement of sales data linked to sales representatives including customer satisfaction data, col. 5, lines (19-29) in order to determine an optimum sales representative for sale (i.e. the optimum would be the highest ranked person for the sales of the product, Figure 4, col. 9, line (32) – col. 10, line (14) the determining optimum action (i.e. highest ranked sales representative) where the sales representative to assign based on collected information including, col. 7, lines (36-54) of Amano teaches determining a sales measure linked to customer profile data, using col. 9, lines (7-18) of a learning method (i.e. machine learning) utilizing training).

Amano does not explicitly disclose the following limitation, however,

Yokel discloses sending the ranking to the second computing device (see; par. [0059] and par. [0052] of Yokel teaches sending a communication to the service representative that best matches the need of the customer (i.e. ranked highest)).

The Examiner notes that Amano teaches estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  Specifically, Amano discloses generating including training data acquiring attribute information in order to determine a sales representative for a given customer and it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Yokel teaches the sharing of customer support information to assist customers with issues including sales and as it is comparable in certain respects to Amano which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent 

Amano discloses estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  However, Amano fails to disclose sending the ranking to the second computing device.

Yokel discloses sending the ranking to the second computing device.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Amano sending the ranking to the second computing device as taught by Yokel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Amano and Yokel teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 18, see discussion of claim 11 above, while Amano in view of Yokel in further view of Nathenson teaches the system above, Amano further disclose the following limitation,

the sales associate information comprises a performance metric for each sales associate of the plurality of sales associates, wherein the performance metric is based on an average customer satisfaction level achieved with historical customers (see; col. 9, lines (55-62) of Amano teaches a measurement of sales data linked to sales representatives including customer satisfaction data, col. 5, lines (19-29) in order to determine an optimum sales representative for sale (i.e. the optimum would be the highest ranked person for the sales of the product, Figure 4, col. 9, line (32) – col. 10, line (14) the determining optimum action (i.e. 


	Referring to Claim 19, see discussion of claim 11 above, while Amano in view of Yokel in further view of Nathenson teaches the system above, Amano does not explicitly disclose the following limitation, however,

Yokel discloses the appointment information comprises a description of the recommended sales associate (see; par. [0048] of Yokel teaches give customer options to agree or reject the recommended representative based on disclosed information).

The Examiner notes that Amano teaches estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  Specifically, Amano discloses generating including training data acquiring attribute information in order to determine a sales representative for a given customer and it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Yokel teaches the sharing of customer support information to assist customers with issues including sales and as it is comparable in certain respects to Amano which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Amano discloses estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  However, Amano fails to disclose the appointment information comprises a description of the recommended sales associate.

Yokel discloses the appointment information comprises a description of the recommended sales associate.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Amano the appointment information comprises a description of the recommended sales associate as taught by Yokel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Amano and Yokel teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 20, Amano in view of Yokel in further view of Nathenson teaches a one or more non-transitory computer readable media storing instructions.  Claim 20 recites the same or similar limitations as those addressed above in claim 11, Claim 20 is therefore rejected for the same reasons as set forth above in claim 11.

Referring to Claim 21, see discussion of claim 20 above, while Amano in view of Yokel in further view of Nathenson teaches the non-transitory computer readable media above, Amano further disclose the following limitation,

	training the machine learning model using customer data, vehicle data, sales association data, and completed sale data (see; col. 9, lines (7-18) of Amano teaches a learning method (i.e. machine learning) utilizing training, that uses col. 4, lines (4-15) sales representative data, col. 3, line (55) – 4, line (3) customer data, col. 14, line (60) – col. 15, line (3) product information in the form of automobile data, col. 5, lines (53-62) sales data, col. 9, lines (55-62) customer satisfaction data, as well as col. 10, lines (46-59) profile data providing profile action data).


Claims 12, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (U.S. Patent 10,997,612) (hereafter Amano) in further view of Yokel et al. (U.S. Patent Publication 2016/0371756 A1) (hereafter Yokel) in further view of NATHENSON et al. (U.S. Patent Publication 2017/0236131 A1) (hereafter Nathenson) in further view of Koister (U.S. Patent Publication 2011/0282814 A1).

	Referring to Claim 12, see discussion of claim 11 above, while Amano in view of Yokel in further view of Nathenson teaches the system above, Amano further disclose the following limitation, 

determining a second recommended sales associate, based on the machine learning model, wherein the machine learning model further takes (see; col. 9, lines (7-18) of Amano teaches a learning method (i.e. machine learning) utilizing training, that uses col. 4, lines (4-15) sales representative data, col. 3, line (55) – 4, line (3) customer data, col. 14, line (60) – col. 15, line (3) product information in the form of automobile data, col. 5, lines (53-62) sales data, col. 9, lines (55-62) customer satisfaction data, as well as col. 10, lines (46-59) profile data providing profile action data).

Amano in view of Yokel in further view of Nathenson does not explicitly disclose the following limitation, however,

Koister teaches receiving vehicle information indicating features of a vehicle desired by the customer (see; par. [0040] of Koister teaches determining vehicle information using an on demand database that have information regarding styles and features), and
as input the vehicle information (see; par. [0040] of Koister teaches determining vehicle information regarding styles and features is input by the customer).



Amano, Yokel, and Nathenson discloses the collecting customer service representative data as well as customer data in order to determine the provide support.  However, Amano, Yokel, and Nathenson fails to disclose receiving vehicle information indicating features of a vehicle desired by the customer, and as input the vehicle information.

Koister discloses receiving vehicle information indicating features of a vehicle desired by the customer, and as input the vehicle information.

It would be obvious to one of ordinary skill in the art to include in the task management



	Referring to Claim 15, see discussion of claim 11 above, while Amano in view of Yokel in further view of Nathenson teaches the system above, Amano further disclose the following limitation,

	generating a second recommended sales associate, wherein the machine learning model further takes as input (see; col. 9, lines (7-18) of Amano teaches a learning method (i.e. machine learning) utilizing training, that uses col. 4, lines (4-15) sales representative data, col. 3, line (55) – 4, line (3) customer data, col. 14, line (60) – col. 15, line (3) product information in the form of automobile data, col. 5, lines (53-62) sales data, col. 9, lines (55-62) customer satisfaction data, as well as col. 10, lines (46-59) profile data providing profile action data).

Amano in view of Yokel in further view of Nathenson does not explicitly disclose the following limitations, however,

Koister teaches receiving, from the second computing device, vehicle information corresponding to the customer (see; par. [0040] of Koister teaches determining vehicle information using an on demand database that have information regarding styles and features), 

The Examiner notes that Amano teaches estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  Specifically, Amano 

Amano, Yokel, and Nathenson discloses the collecting customer service representative data as well as customer data in order to determine the provide support.  However, Amano, Yokel, and Nathenson fails to disclose receiving, from the second computing device, vehicle information corresponding to the customer.

Koister discloses receiving, from the second computing device, vehicle information corresponding to the customer.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Amano, Yokel, and Nathenson receiving, from the second computing device, vehicle information corresponding to the customer as taught by Koister since the claimed invention is merely a combination of old elements, and in the combination each 


	Referring to Claim 17, see discussion of claim 11 above, while Amano in view of Yokel in further view of Nathenson teaches the system above, Amano in view of Yokel in further view of Nathenson does not explicitly disclose the following limitation, however,

Koister teaches the customer information further comprises vehicle browsing history corresponding to the customer (see; par. [0034] of Koister teaches the utilizing of consumer online browsing data (i.e. history) related to vehicles in a dealership).

The Examiner notes that Amano teaches estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  Specifically, Amano discloses generating including training data acquiring attribute information in order to determine a sales representative for a given customer and it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Yokel teaches the sharing of customer support information to assist customers with issues including sales and as it is comparable in certain respects to Amano which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Nathenson teaches leveraging customer and company data to generate a recommendation and other forms of interactions with customers and as it is comparable in certain respects to Amano and Yokel which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Koister teaches implementing a compositional recommender framework in multiple settings including dealerships to help customers and as it is comparable in certain 

Amano, Yokel, and Nathenson discloses the collecting customer service representative data as well as customer data in order to determine the provide support.  However, Amano, Yokel, and Nathenson fails to disclose the customer information further comprises vehicle browsing history corresponding to the customer.

Koister discloses the customer information further comprises vehicle browsing history corresponding to the customer.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Amano, Yokel, and Nathenson the customer information further comprises vehicle browsing history corresponding to the customer as taught by Koister since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Amano, Yokel, Nathenson, and Koister teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 Loeb (U.S. Patent Publication 2006/0190122 A1) discloses a method and system for coordinating customized manufacturing of consumer products.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623